PER CURIAM.
Affirmed. We have considered each of the issues raised by appellant and find no reversible error. In particular, we find no error in the trial court’s withholding of adjudication and sentence on Count II since the offense charged in Count II was a lesser included offense of Count I and appellant could not properly be adjudicated and sentenced under both counts. See Bell v. State, 437 So.2d 1057 (Fla.1983). We construe the court’s order withholding adjudication as simply giving effect to this rule.
ANSTEAD, LETTS and HURLEY, JJ., concur.